Case 2:20-cv-11746-TGB-EAS ECF No. 13, PageID.203 Filed 02/23/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


    LESTER BELL,                                    2:20-cv-11746

                   Petitioner,
                                           ORDER DENYING MOTION
       v.                                   FOR A CERTIFICATE OF
                                           APPEALABILITY AS MOOT
    MATT MACAULEY,1

                   Respondent.


       Before the Court is Petitioner Lester Bell’s motion for a certificate
of appealability. ECF No. 9. On September 4, 2020, the Court denied Mr.

Bell’s petition for writ of habeas corpus chiefly because his claims rested

on arguments attacking the application of state law. ECF No. 6,
PageID.152-53 (citing Estelle v. McGuire, 502 U.S. 62, 68 (1991)). In

addition, the Court denied Mr. Bell’s certificate of appealability “because

he has failed to make a substantial showing of the denial of a federal

constitutional right.” ECF No. 6, PageID.155 (citing Dell v. Straub, 194

F. Supp.2d 629, 659 (E.D. Mich. 2002)).

       On February 10, 2021, the Sixth Circuit denied Mr. Bell’s notice of

appeal for lack of jurisdiction because he did not file his appeal within



1The Court amends the caption to reflect the name of Petitioner’s current
warden. See Rule 2(a) of the Rules Governing § 2254 Cases, 28 U.S.C.
foll. § 2254.
                                   1
Case 2:20-cv-11746-TGB-EAS ECF No. 13, PageID.204 Filed 02/23/21 Page 2 of 2




the thirty-day requirement. ECF No. 12 (citing 28 U.S.C. § 2107(a); Fed.

R. App. P. 4(a)(1)(A)). For this reason, Mr. Bell’s motion for a certificate

of appealability is DENIED as moot.

IT IS SO ORDERED.


Dated: February 23, 2021       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     2
